UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-2196



FITTA WAKENE GELETU,

                                                          Petitioner,

          versus


U. S. IMMIGRATION & NATURALIZATION SERVICE;
JOHN ASHCROFT, Attorney General of the United
States,

                                                         Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(A28-073-026)


Submitted:   March 20, 2002                 Decided:   April 26, 2002


Before WILLIAMS, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Allan Ebert, LAW OFFICES OF ALLAN EBERT, Washington, D.C., for
Petitioner. Robert D. McCallum, Jr., Assistant Attorney General,
Emily Anne Radford, Assistant Director, A. Ashley Tabaddor, Office
of Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Fitta   Wakene    Geletu,    a    native     and   citizen    of   Ethiopia,

petitions for review of a final order of the Board of Immigration

Appeals (Board) denying his motion to reopen. Geletu contends that

the Board abused its discretion in denying the motion because its

untimeliness was caused by ineffective assistance of counsel.                    See

Stewart v. INS, 181 F.3d 587, 595 (4th Cir. 1999) (reviewing the

Board’s denial of motion to reopen for abuse of discretion).

      We   have   reviewed   the       administrative      record   and    Board’s

decision and find no abuse of discretion in the Board’s refusal to

reopen proceedings where the motion to reopen was untimely.                  See 8

C.F.R. § 3.2(a), (c)(2) (2001); In re A-A-, Int. Dec. 3357 (BIA

1998) (en banc); In re Lei, Int. Dec. 3356 (BIA 1998) (en banc).

In   addition,    we   conclude    that      the   Board   did   not     abuse   its

discretion in finding that Geletu failed to meet the requirements

for filing an ineffective assistance of counsel claim as set forth

in Matter of Lozada, 19 I. & N. Dec. 637 (BIA 1988).                Accordingly,

we affirm the Board’s denial of relief.                  We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the Board and argument would not

aid the decisional process.



                                                                          AFFIRMED




                                         2